This cause is before us on petition for writ of certiorari to review and revise the judgment of the Court of Appeals in the case of Ollie Counts v. State of Alabama, 200 So. 113.
The Court of Appeals rendered no opinion in the case, simply writing upon the record, "Affirmed (no opinion) Rice, J."
We have uniformly held that in the absence of an opinion by the Court of Appeals, we had nothing to review.
It follows, therefore, that the writ must be denied.
Writ denied.
GARDNER, C. J., and THOMAS and BROWN, JJ., concur.